1                                UNITED STATES DISTRICT COURT
2                                        DISTRICT OF NEVADA
3
     SILVER STATE BROADCASTING, LLC,                  )
4
                                                      )
5
                           Plaintiff,                 )        Case No.: 2:18-cv-00734-GMN-VCF
           vs.                                        )
6                                                     )                     ORDER
     CROWN CASTLE MU, LLC, et al.,                    )
7                                                     )
                           Defendants.                )
8

9           On December 17, 2018, the Court granted Defendants’ Motion to Dismiss Plaintiff’s
10   Amended Complaint. (See Order, ECF No. 25). The Court dismissed the Amended Complaint
11   without prejudice. (Id. 16:2–4).
12          In its Order, the Court granted Plaintiff leave to amend and permitted it to file a second
13   amended complaint within twenty-one (21) days of the Order’s issuance. (Id. 15:5–17, 16:5–8).
14   The Court stated that “[f]ailure to file an amended complaint by this deadline will result in
15   Plaintiff’s case being dismissed with prejudice.” (Id. 16:6–8). To date, Plaintiff has failed to
16   file a second amended complaint and the deadline to do so has passed.
17          Accordingly,
18          IT IS HEREBY ORDERED that the above-captioned action is DISMISSED with
19   prejudice.
20          The Clerk of Court is instructed to close this case.
21                      22
            DATED this _____ day of January, 2019.
22

23
                                                    _________________________________
24                                                   Gloria M. Navarro, Chief Judge
                                                     UNITED STATES DISTRICT COURT
25




                                                 Page 1 of 1
